DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 2-13 are pending in this application.


35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.


Allowable Subject Matter
Claims 2-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination a method for image quality assessment of non-aligned images which provides for providing non-aligned reference and distorted images, inputting reference images to a first deep path of a convolutional neural network having a set of parameters, inputting distorted images to a second deep path of the convolutional neural network sharing a set of parameters with the first deep path convolutional neural network, sharing weights between the first and second deep path convolutional neural networks to support extraction of a same set of features, in a fully connected layer connected to receive input from both the first and second deep paths of the convolutional neural network, generating an image quality assessment as a linear regressor, and outputting an image quality score as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marchesotti (‘441) and (‘425), Zhang (‘763) and (‘352), Lin (‘788), (‘078) and (‘425), Xu (‘321) and (‘244), Hsieh (‘465), (‘038), (‘659), (‘171), (‘354) and (‘943), Lu, Shen (‘415), (‘443) and (‘550), and Bouzaraa all disclose systems similar to applicant’s claimed invention.  
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 26, 2021